Name: Commission Implementing Decision of 14Ã November 2011 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in France (notified under document C(2011) 8095) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: natural environment;  health;  Europe;  agricultural activity;  agricultural policy
 Date Published: 2011-11-16

 16.11.2011 EN Official Journal of the European Union L 297/69 COMMISSION IMPLEMENTING DECISION of 14 November 2011 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in France (notified under document C(2011) 8095) (Text with EEA relevance) (2011/743/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (3) lays down certain control measures in relation to classical swine fever in the Member States or regions thereof listed in the Annex thereto. That list includes parts of the territory of the Departments of Bas-Rhin and Moselle in France. (2) France has informed the Commission about recent developments with regard to that disease in feral pigs in the territory of the region of the Northern Vosgues and in particular in the part of the Departments of Bas-Rhin and Moselle located west of the Rhine. (3) That information indicates that classical swine fever in feral pigs has been eradicated in the Departments of Bas-Rhin and Moselle. Accordingly, the measures provided for in Decision 2008/855/EC should no longer apply to those Departments and the entry for France in the list set out in the Annex thereto should be deleted. That Annex should therefore be amended accordingly. (4) Decision 2008/855/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision 2008/855/EC, point 2 of Part I is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 November 2011. For the Commission John DALLI Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 302, 13.11.2008, p. 19.